Exhibit 10.1
Healthcare Realty Trust
Incorporated
Employment Agreement
     This Employment Agreement (the “Agreement”) is made and entered into as of
March 1, 2011 (“Effective Date”) by and between Healthcare Realty Trust
Incorporated, a Maryland corporation (“Corporation”), and Todd J. Meredith
(“Officer”).
Recital
     Corporation desires to employ Officer as its Executive Vice President —
Investments and Officer is willing to accept such employment by Corporation, on
the terms and subject to the conditions set forth in this Agreement.
Agreement
     The Parties Agree As Follows:
     1. Duties. During the term of this Agreement, Officer agrees to be employed
by and to serve Corporation as its Executive Vice President — Investments and
Corporation agrees to employ and retain Officer in such capacity. Officer’s
duties shall be to manage and supervise Corporation’s real estate investment
department in furtherance of the overall financial success of the Corporation.
Officer shall devote such of his business time, energy, and skill to the affairs
of Corporation as shall be necessary to perform his duties under this Agreement.
Officer shall report to Corporation’s Board of Directors and/or Chief Executive
Officer and at all times during the term of this Agreement shall have powers and
duties at least commensurate with his position as Executive Vice President —
Investments. Officer’s principal place of business with respect to his services
to Corporation shall be within 35 miles of Nashville, Tennessee.
     2. Term of Employment.
          2.1 Definitions. For purposes of this Agreement the following terms
shall have the following meanings:
               (a) “Change in Control” shall mean (i) the time that Corporation
first determines that any person and all other persons who constitute a group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
(“Exchange Act”)) have acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of
Corporation’s outstanding securities, unless a majority of the “Continuing
Directors” approves the acquisition not later than ten business days after
Corporation makes that determination, or (ii) the first day on which a majority
of the members of Corporation’s Board of Directors are not “Continuing
Directors.”
               (b) “Continuing Directors” shall mean, as of any date of
determination, any member of the Board of Directors of Corporation who (i) was a
member

1



--------------------------------------------------------------------------------



 



of that Board of Directors on March 1, 2011, (ii) has been a member of that
Board of Directors for the two years immediately preceding such date of
determination, or (iii) was nominated for election or elected to the Board of
Directors with the affirmative vote of the greater of (x) a majority of
Continuing Directors who were members of the Board at the time of such
nomination or election or (y) at least four Continuing Directors.
               (c) “Deferred Compensation” or “deferred compensation” shall mean
any individual or group plan, program, agreement or other arrangement, whether
or not a “plan” for purposes of the Employee Retirement Income Security Act of
1974 (“ERISA”) and whether or not a retirement plan or supplemental executive
retirement plan or additional retirement plan, but which in any event involves
an agreement by Corporation to make payment(s) to Officer at a future date as
compensation for current services to Corporation. The term Deferred Compensation
or deferred compensation shall include, but not be limited to, benefits
described in any Incentive Plan, and any implementation thereof or incentive
award thereunder, each as it now exists or may hereafter be amended. This
definition shall not be construed as including all forms of deferred
compensation within the application of Code Section 409A. The term deferred
compensation is not intended to include grants of restricted stock or certain
payments of severance or separation pay which are not deferred compensation for
Code Section 409A purposes.
               (d) “Incentive Plans” shall mean Corporation’s 2007 Employees
Stock Incentive Plan, and any successor plans.
               (e) “Involuntary Termination” shall mean, except as may be
modified by Treasury Regulations or other applicable guidance under Code
Section 409A, a Separation From Service where:

  (i)   the Separation From Service occurs during the two-year period following
the initial existence of one or more of the following conditions arising without
the consent of the Officer: (A) a material diminution in the Officer’s base
compensation; (B) a material diminution in the Officer’s authority, duties, or
responsibilities; (C) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Officer is required to report;
(D) a material change in the geographic location at which the Officer must
perform services; or (E) any other action or inaction that constitutes a
material breach by the Corporation of the agreement under which the Officer
provides services; and     (ii)   the amount, time, and form of payment payable
upon the Separation From Service is substantially identical to the amount, time
and form of payment payable due to an actual involuntary Separation From
Service; and     (iii)   the Officer provides notice to the Corporation of the
existence of the condition described in clause (i) above within ninety (90) days
of the initial existence of the condition, upon the notice of which the

2



--------------------------------------------------------------------------------



 



      Corporation fails to remedy the condition within a period of thirty (30)
days.

               (f) “Retirement Eligibility” shall mean Officer’s attainment of
60 years of age and ten years of continuous employment with Corporation.
               (g) “Separation from Service” or “Termination” shall mean a
Separation from Service as contemplated by Internal Revenue Code (“Code”)
Section 409A and applicable guidance provided thereunder, but only under
circumstances where Officer and the Corporation reasonably anticipate that the
level of ongoing services by Officer for Corporation and its affiliates will be
less than twenty percent (20%) of the average level of such services over the
prior thirty six (36) month period.
               (h) “Specified Employee” shall mean a service provider who, as of
the date of the service provider’s Separation from Service, is a key employee of
a service recipient any stock of which is publicly traded on an established
securities market or otherwise. For purposes of this paragraph, a service
provider is a key employee if the service provider meets the requirements of
Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5)) at any time
during the 12-month period ending on a specified employee identification date.
If a service provider is a key employee as of a specified employee
identification date, the service provider will be treated as a key employee for
the entire 12-month period beginning on the specified employee effective date.
The specified employee identification date is each December 31. The specified
employee effective date is the April 1 following the specified employee
identification date. For purposes of identifying a Specified Employee, the
definition of compensation under Treasury Regulation §1.415(c)-2(d)(3) will be
applied (generally wages within the contemplation of Code section 3401(a) for
purposes of income tax withholding, plus amounts deferred by the individual
which would otherwise be includable in income under Code Section 402(e)(3),
402(h)(1)(B), 402(k) or 457(b)), but without rules limiting compensation based
on the nature or location of employment or the services performed. Officer and
Corporation acknowledge that Officer is a Specified Employee as of the Effective
Date.
               (i) “Termination” shall mean a Separation from Service as
contemplated by Internal Revenue Code (“Code”) Section 409A and applicable
guidance provided thereunder, but only under circumstances where Officer and the
Corporation reasonably anticipate that the level of ongoing services by Officer
for Corporation and its affiliates will be less than twenty percent (20%) of the
average level of such services over the prior thirty six (36) month period.
               (j) “Termination For Cause” shall mean Termination by Corporation
of Officer’s employment by Corporation by reason of Officer’s dishonesty
towards, fraud upon, or deliberate injury or attempted injury to, Corporation or
by reason of Officer’s breach of this Agreement. Corporation shall have the
burden of establishing that any Termination of Officer’s employment by
Corporation is a Termination For Cause.

3



--------------------------------------------------------------------------------



 



               (k) “Termination Other Than For Cause” shall mean any Termination
by Corporation of Officer’s employment with Corporation (other than a
Termination For Cause) and shall include any Involuntary Termination of
Officer’s employment other than a Termination For Cause, effective upon notice
from Officer to Corporation of such Termination.
               (l) “Termination Upon a Change in Control” shall mean a
Termination by Officer of Officer’s employment with Corporation within 24 months
following a “Change in Control.”
               (m) “Voluntary Termination” shall mean Termination by Officer of
Officer’s employment with Corporation other than (i) an Involuntary Termination,
(ii) “Termination Upon a Change in Control” , (iii) Termination by reason of
Officer’s death or disability as described in Sections 2.5 and 2.6,
(iv) Termination by reason of retirement by Officer upon attainment of
Retirement Eligibility, and (v) any Involuntary Termination.
          2.2 Basic Term. The term of employment of Officer by Corporation shall
be from March 1, 2011 through December 31, 2011, unless terminated earlier
pursuant to this Section 2. Thereafter, Officer’s term of employment shall be
continued for successive one-year terms, unless terminated earlier pursuant to
this Section 2.
          2.3 Termination For Cause. Termination For Cause may be effected by
Corporation at any time during the term of this Agreement and shall be effected
by written notification to Officer. Upon Termination For Cause, Officer
immediately shall be paid all accrued salary, earned bonus compensation, if any,
any benefits under any plans of Corporation in which Officer is a participant to
the full extent of Officer’s rights under such plans, accrued vacation pay and
any appropriate business expenses incurred by Officer in connection with his
duties hereunder, all to the date of Termination, but Officer shall not be paid
any other compensation or reimbursement of any kind, including without
limitation, severance compensation. Vested deferred compensation and any
tax-qualified retirement plan benefits will be paid in accordance with the
applicable plan. Any unvested deferred compensation will be forfeited upon a
Termination for Cause. Any unvested restricted stock which has been granted to
Officer will be forfeited upon a Termination For Cause.
          2.4 Termination Other Than For Cause. Corporation may effect a
Termination Other Than For Cause at any time upon giving written notice to
Officer of such Termination. Upon any Termination Other Than For Cause, Officer
shall immediately be paid all accrued salary, earned bonus compensation, if any,
any benefits under any plans of Corporation in which Officer is a participant to
the full extent of Officer’s rights under such plans, accrued vacation pay and
any appropriate business expenses incurred by Officer in connection with his
duties hereunder, all to the date of Termination, and all severance compensation
provided in Section 4.2, but no other compensation or reimbursement of any kind.
Vested deferred compensation and any tax-qualified retirement plan benefits will
be paid in accordance with the applicable plan. Any unvested restricted stock
will vest upon a Termination Other Than For Cause.
          2.5 Termination by Reason of Disability. If, during the term of this
Agreement, Officer, in the reasonable judgment of the Board of Directors of
Corporation, has failed to perform his duties under this Agreement on account of
illness or physical or

4



--------------------------------------------------------------------------------



 



mental incapacity, and such illness or incapacity continues for a period of more
than 12 consecutive months (“Disability”), Corporation shall have the right to
terminate Officer’s employment hereunder by written notification to Officer and,
upon Termination, immediate payment to Officer of all accrued salary, bonus
compensation, if any, to the extent earned, any benefits under any plans of
Corporation in which Officer is a participant to the full extent of Officer’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Officer in connection with his duties hereunder, all to the
date of Termination, but Officer shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.
Vested deferred compensation and any tax-qualified retirement plan benefits will
be paid in accordance with the applicable plan. Any unvested restricted stock
granted to Officer will vest upon a Termination upon a Disability.
          2.6 Death. In the event of Officer’s death during the term of this
Agreement, Officer shall be deemed to have a Termination as of the last day of
the month during which his death occurs and Corporation shall pay to his estate
or such beneficiaries as Officer may from time to time designate all accrued
salary, bonus compensation, if any, to the extent earned, whether or not vested
without regard to such Termination, any benefits under any plans of Corporation
in which Officer is a participant to the full extent of Officer’s rights under
such plans, accrued vacation pay and any appropriate business expenses incurred
by Officer in connection with his duties hereunder, all to the date of
Termination, but Officer’s estate shall not be paid any other compensation or
reimbursement of any kind, including without limitation, severance compensation.
Vested deferred compensation and any tax-qualified retirement plan benefits will
be paid in accordance with the applicable plan. Any unvested restricted stock
granted to Officer will vest upon a Termination due to Officer’s death.
          2.7 Voluntary Termination. In the event of a Voluntary Termination,
Corporation shall immediately pay all accrued salary, earned bonus compensation,
if any, any benefits under any plans of Corporation in which Officer is a
participant to the full extent of Officer’s rights under such plans, accrued
vacation pay and any appropriate business expenses incurred by Officer in
connection with his duties hereunder, all to the date of Termination, but no
other compensation or reimbursement of any kind, including without limitation,
severance compensation. Vested deferred compensation and any tax-qualified
retirement plan benefits will be paid in accordance with the applicable plan.
Any unvested restricted stock which has been granted to Officer will be
forfeited upon a Voluntary Termination.
          2.8 Termination Upon a Change in Control or Retirement. In the event
of (i) a Termination Upon a Change in Control or (ii) Termination by retirement
of Officer upon attainment of Retirement Eligibility, Officer shall immediately
be paid all accrued salary, earned bonus compensation, if any, any benefits
under any plans of Corporation in which Officer is a participant to the full
extent of Officer’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Officer in connection with his duties
hereunder, all to the date of Termination, and all severance compensation
provided in Section 4.1, but no other compensation or reimbursement of any kind.
Vested deferred compensation and any tax-qualified retirement plan benefits will
be paid in accordance with the applicable plan. Any unvested restricted stock
granted to

5



--------------------------------------------------------------------------------



 



Officer will vest upon a Termination Upon a Change in Control or Termination by
retirement of Officer upon attainment of Retirement Eligibility.
          2.9 Notice of Termination. Corporation may effect a termination of
this Agreement pursuant to the provisions of this Section 2 upon giving 30 days
written notice to Officer of such termination. Officer may effect a termination
of this Agreement pursuant to the provisions of this Section 2 upon giving
60 days written notice to Corporation of such termination.
     3. Salary, Benefits and Bonus Compensation.
          3.1 Base Salary. As payment for the services to be rendered by Officer
as provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation agrees to pay to Officer a “Base Salary” beginning March 1, 2011 at
the rate of $513,700 per annum payable in equal semi-monthly installments. The
Base Salary for each year (or portion thereof) beginning January 1, 2012 shall
be determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”). Officer’s Base Salary shall be reviewed annually by
the Compensation Committee. For purposes of computing the amount of severance
compensation due under this Agreement, the term “Base Salary” shall also include
the market value, as of the date of grant, of any restricted shares of the
Corporation to be awarded to Officer in lieu of annual cash salary, but shall
not include the value of any “matching” or inducement restricted shares awarded
to Officer under any deferred compensation plan or program maintained by the
Corporation.
          3.2 Additional Benefits. During the term of this Agreement, Officer
shall be entitled to the following fringe benefits:
               (a) Officer Benefits. Officer shall be eligible to participate in
such of Corporation’s benefits and deferred compensation plans as are now
generally available or later made generally available to executive officers of
Corporation, including, without limitation, the Incentive Plans, and any
implementation thereof or incentive award thereunder, profit sharing plans,
annual physical examinations, dental and medical plans, personal catastrophe and
disability insurance, financial planning, retirement plans and supplementary
executive retirement plans, if any. At Officer’s election, Corporation will pay
the premium for a supplemental term life insurance policy having a policy limit
not to exceed $2,000,000. For purposes of establishing the length of service
under any benefit plans or programs of Corporation, except as may otherwise be
impermissible under any tax-qualified retirement plan or other benefit program,
Officer’s employment with Corporation will be deemed to have commenced on
August 31, 2001.
               (b) Vacation. Officer shall be entitled to four (4) weeks of
vacation during each year during the term of this Agreement and any extensions
thereof, prorated for partial years.
               (c) Reimbursement for Expenses. During the term of this
Agreement, Corporation shall reimburse Officer for reasonable and properly
documented out-of-pocket business and/or entertainment expenses incurred by
Officer in connection with his duties under this Agreement.

6



--------------------------------------------------------------------------------



 



     4. Severance Compensation.
          4.1 Severance Compensation in the Event of a Termination Upon a Change
in Control. In the event of Officer’s Termination Upon a Change in Control, or
Officer’s Involuntary Termination within twenty four (24) months after a Change
in Control, Officer shall be paid as severance compensation an amount equal to
the sum of (i) 1.5 times his Base Salary (at the rate payable at the time of any
such Termination), plus (ii) an amount equal to two times the average annual
bonus, if any, earned by Officer in the two years immediately preceding the date
of Termination, with such sum payable in equal monthly installments over a
period of eighteen (18) months on the regular payroll dates of the Corporation
for its officers. Provided, however, that the foregoing payment provisions are
subject to sections 4.4 and 8.14 of this Agreement regarding the timing of
payment.
          4.2 Severance Compensation in the Event of a Termination Other Than
For Cause. In the event of Officer’s Termination Other Than For Cause, Officer
shall be paid as severance compensation an amount equal to the sum of (i) 1.5
times his Base Salary (at the rate payable at the time of such Termination),
plus (ii) an amount equal to two times the average annual bonus, if any, earned
by Officer in the two years immediately preceding the date of Termination, with
such sum payable in equal monthly installments over a period of eighteen
(18) months on the regular payroll dates of the Corporation for its officers.
Provided, however, that the foregoing payment provisions of this Section are
subject to sections 4.4 and 8.14 of this Agreement regarding the timing of
payment.
          4.3 No Severance Compensation Upon Other Termination. In the event of
a Voluntary Termination, Termination For Cause, Termination by reason of
Officer’s disability pursuant to Section 2.5, or Termination by reason of
Officer’s death pursuant to Section 2.6, Officer or his estate shall not be paid
any severance compensation and shall receive only the benefits as provided in
the appropriate section of Article II applicable to the respective Termination.
          4.4 Involuntary Termination. In the case of Officer’s Involuntary
Termination, and whether or not Officer is a Specified Employee, payments of
separation pay based upon an involuntary separation (as defined pursuant to
Treasury Regulations under Code Section 409A) will be made as soon as is
administratively practicable, and in any event by the fifteenth day of the third
calendar month, after such Involuntary Termination for that portion of the
separation pay that does not exceed two times the lesser of (i) the sum of the
Officer’s annualized compensation based upon the annual rate of pay for services
provided to the Corporation for the taxable year of the Officer preceding the
taxable year of the Officer in which the Officer has a Separation From Service
with the Corporation (adjusted for any increase during that year that was
expected to continue indefinitely if the Officer had not Separated From
Service), or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Officer has a Separation From Service. The remainder of the separation pay which
is due to the Officer, if any, in excess of the severance pay exception under
Code Section 409A Treasury Regulations shall be payable as otherwise provided in
Section 4.1 or 4.2, as applicable, after the date of the Separation From
Service, but subject to Section 8.14.

7



--------------------------------------------------------------------------------



 



          4.5 Additional Payments Due to Change in Control.
               (a) Gross Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by or on behalf of Corporation to or for the benefit of Officer as
a result of a Termination in connection with a “change in control,” as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
involving Corporation or its affiliates (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
(a “Payment”)) would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Officer with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Officer shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Officer of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Officer retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
               (b) Tax Opinion. Subject to the provisions of Section 4.5(c), all
determinations required to be made under this Section, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm or law firm selected by Corporation
(the “Tax Firm”); provided, however, that the Tax Firm shall not determine that
no Excise Tax is payable by Officer unless it delivers to Officer a written
opinion (the “Tax Opinion”) that failure to pay the Excise Tax and to report the
Excise Tax and the payments potentially subject thereto on or with Officer’s
applicable federal income tax return will not result in the imposition of an
accuracy-related or other penalty on Officer. All fees and expenses of the Tax
Firm shall be borne solely by Corporation. Within 15 business days of the
receipt of notice from Officer that there has been a Payment, or such earlier
time as is requested by Corporation, the Tax Firm shall make all determinations
required under this Section, shall provide to Corporation and Officer a written
report setting forth such determinations, together with detailed supporting
calculations, and, if the Tax Firm determines that no Excise Tax is payable,
shall deliver the Tax Opinion to Officer. Any Gross-Up Payment, as determined
pursuant to this Section 4.4, shall be paid by Corporation to Officer within
15 days after the Corporation’s receipt of the Tax Firm’s determination,
provided, however that Corporation shall not be required to make any payment
under this Section 4.5(b) unless Officer notifies Corporation not later than six
(6) months after the date of Officer’s Payment that such Payment has been made.
Subject to the remainder of this Section, any determination by the Tax Firm
shall be binding upon Corporation and Officer; provided, however, that Officer
shall only be bound to the extent that the determinations of the Tax Firm
hereunder, including the determinations made in the Tax Opinion, are reasonable
and reasonably supported by applicable law. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Tax Firm hereunder, it is possible that Gross-Up Payments
which will not have been made by Corporation should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance

8



--------------------------------------------------------------------------------



 



with the procedures set forth in Section 4.5(c) that Officer is required to make
a payment of any Excise Tax, the Tax Firm shall reasonably determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by Corporation to or for the benefit of Officer. In determining
the reasonableness of the Tax Firm’s determinations hereunder, and the effect
thereof, Officer shall be provided a reasonable opportunity to review such
determinations with the Tax Firm and Officer’s tax counsel. The Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until Officer’s reasonable objections and comments thereto have been
satisfactorily accommodated by the Tax Firm.
               (c) Notice of IRS Claim. Officer shall notify Corporation in
writing of any claims by the Internal Revenue Service that, if successful, would
require the payment by Corporation of the Gross-Up Payment. Such notification
shall be given as soon as practicable but no later than 30 calendar days after
Officer actually receives notice in writing of such claim and shall apprise
Corporation of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that the failure of Officer to notify
Corporation of such claim (or to provide any required information with respect
thereto) shall not affect any rights granted to Officer under this Section
except to the extent that Corporation is materially prejudiced in the defense of
such claim as a direct result of such failure. Officer shall not pay such claim
prior to the expiration of the 30-day period following the date on which he
gives such notice to Corporation (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If Corporation notifies
Officer in writing prior to the expiration of such period that it desires to
contest such claim, Officer shall do all of the following:
                    (i) give Corporation any information reasonably requested by
Corporation relating to such claim;
                    (ii) take such action in connection with contesting such
claim as Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney selected by Corporation and reasonably acceptable to
Officer;
                    (iii) cooperate with Corporation in good faith in order
effectively to contest such claim; and
                    (iv) if Corporation elects not to assume and control the
defense of such claim, permit Corporation to participate in any proceedings
relating to such claim;
provided, however, that Corporation shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Officer harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limiting the foregoing provisions of this Section 4.5,
Corporation shall have the right, at its sole option, to assume the defense of
and control all proceedings in connection with such contest, in which case it
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may
either direct Officer to pay the tax claimed

9



--------------------------------------------------------------------------------



 



and sue for a refund or contest the claim in any permissible manner, and Officer
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Corporation shall determine; provided, however, that if Corporation
directs Officer to pay such claim and sue for a refund, Corporation shall
advance the amount of such payment to Officer, on an interest-free basis and
shall indemnify and hold Officer harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Officer with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, Corporation’s right to assume the defense of
and control the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and Officer shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
               (d) Right to Tax Refund. If, after the receipt by Officer of an
amount advanced by Corporation pursuant to Section, Officer becomes entitled to
receive any refund with respect to such claim, Officer shall (subject to
Corporation’s complying with the requirements of Section 4.5(c)) promptly pay to
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Officer of an amount advanced by Corporation pursuant to Section 4.5(c), a
determination is made that Officer is not entitled to a refund with respect to
such claim and Corporation does not notify Officer in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall, to the extent of such denial, be
forgiven and shall not be required to be repaid and the amount of forgiven
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
     5. Non-Competition; Disclosure of Investments. During the term of this
Agreement, including the period, if any, during which Officer shall be entitled
to severance compensation pursuant to Section 4.2:
          (a) Officer shall not, without the prior written consent of
Corporation, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in any corporation or other business entity engaged in the
business of buying, selling, developing, building and/or managing real estate
facilities for the medical, healthcare and retirement sectors of the real estate
industry. Officer understands and acknowledges that Corporation carries on
business nationwide and that the nature of Corporation’s activities cannot be
confined to a limited area. Accordingly, Officer agrees that the geographic
scope of this Section 5 shall include the United States of America.
Notwithstanding the foregoing, the ownership by Officer of less than 2% of any
class of the outstanding capital stock of any corporation conducting such a
competitive business which is regularly traded on a national securities exchange
or in the over-the-counter market shall not be a violation of the foregoing
covenant.
          (b) Simultaneously with Officer’s execution of this Agreement and upon
each anniversary of the Effective Date, Officer shall notify the Chairman of the

10



--------------------------------------------------------------------------------



 



Compensation Committee of the nature and extent of Officer’s investments, stock
holdings, employment as an employee, director, or any similar interest in any
business or enterprise other than Corporation; provided, however, that Officer
shall have no obligation to disclose any investment under $100,000 in value or
any holdings of publicly traded securities which are not in excess of one
percent of the outstanding class of such securities. Notwithstanding any
provision herein to the contrary, the restrictions and covenants of this
Section 5 shall not apply in the event of a Termination Upon a Change in
Control.
          (c) Officer shall not contact or solicit, directly or indirectly, any
customer, client, tenant or account whose identity Officer obtained through
association with Corporation, regardless of the geographical location of such
customer, client, tenant or account, nor shall Officer, directly or indirectly,
entice or induce, or attempt to entice or induce, any employee of Corporation to
leave such employ, nor shall Officer employ any such person in any business
similar to or in competition with that of Corporation. Officer hereby
acknowledges and agrees that the provisions set forth in this Section 5
constitute a reasonable restriction on his ability to compete with Corporation
and will not adversely affect his ability to earn income sufficient to support
himself and/or his family.
          (d) The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographical or durational elements of
this covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which is enforceable, and the remaining aspects shall
not be affected thereby.
     6. Trade Secrets and Customer Lists. Officer agrees to hold in strict
confidence all information concerning any matters affecting or relating to the
business of Corporation and its subsidiaries and affiliates, including, without
limiting the generality of the foregoing, its manner of operation, business
plans, business prospects, agreements, protocols, processes, computer programs,
customer lists, market strategies, internal performance statistics, financial
data, marketing information and analyses, or other data, without regard to the
capacity in which such information was acquired. Officer agrees that he will
not, directly or indirectly, use any such information for the benefit of any
person or entity other than Corporation or disclose or communicate any of such
information in any manner whatsoever other than to the directors, officers,
employees, agents, and representatives of Corporation who need to know such
information, who shall be informed by Officer of the confidential nature of such
information and directed by Officer to treat such information confidentially.
Such information does not include information which (i) was or becomes generally
available to the public other than as a result of a disclosure by Officer or his
representatives, or (ii) was or becomes available to Officer on a
non-confidential basis from a source other than Corporation or its advisors
provided that such source is not known to Officer to be bound by a
confidentiality agreement with Corporation, or otherwise prohibited from
transmitting the information to Officer by a contractual, legal or fiduciary
obligation; notwithstanding the foregoing, if any such information does become
generally available to the public, Officer agrees not to further discuss or
disseminate such information except in the performance of his duties as Officer.
Upon Corporation’s request, Officer will return all information furnished to him
related to the business of Corporation. The parties hereto stipulate that all
such information is material and confidential and gravely affects the effective
and successful conduct of the business of Corporation and Corporation’s
goodwill, and that any breach of the terms of this

11



--------------------------------------------------------------------------------



 



Section 6 shall be a material breach of this Agreement. The terms of this
Section 6 shall remain in effect following the termination of this Agreement.
     7. Use of Proprietary Information. Officer recognizes that Corporation
possesses a proprietary interest in all of the information described in
Section 6 and has the exclusive right and privilege to use, protect by
copyright, patent or trademark, manufacture or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of Officer, except as
otherwise agreed between Corporation and Officer in writing. Officer expressly
agrees that any products, inventions, discoveries or improvements made by
Officer, his agents or affiliates based on or arising out of the information
described in Section 6 shall be (i) deemed a work made for hire under the terms
of United States Copyright Act, 17 U.S.C. § 101 et seq., and Corporation shall
be the owner of all such rights with respect thereto and (ii) the property of
and inure to the exclusive benefit of Corporation.
     8. Miscellaneous.
          8.1 Payment Obligations. Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder. If litigation after a Change in Control shall be brought to
enforce or interpret any provision contained herein, Corporation, to the extent
permitted by applicable law and Corporation’s Articles of Incorporation and
Bylaws, hereby indemnifies Officer for Officer’s reasonable attorneys’ fees and
disbursements incurred in such litigation, if resolved in favor of Officer. Any
such required payment shall be made to Officer by the end of the calendar year
following the calendar year in which there is a final and nonappealable
resolution of the litigation
          8.2 Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.
          8.3 Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement represents the entire understanding among the parties
with respect to the subject matter hereof, and this Agreement supersedes any and
all prior understandings, agreements, plans and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
that certain Employment Agreement between Corporation and Officer dated as of
January 1, 2005 as amended December 31, 2008, and any understandings, agreements
or obligations respecting any past or future compensation, bonuses,
reimbursements or other payments to Officer from Corporation. All modifications
to the Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.
          8.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by personal delivery, nationally
recognized overnight courier, telefacsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given upon receipt in the event of personal delivery or overnight courier, three
days after mailing, or 12 hours after transmission of a telefacsimile to the
respective persons named below:

12



--------------------------------------------------------------------------------



 



If to Corporation:

Healthcare Realty Trust Incorporated
3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Phone: (615) 269-8175
Fax: (615) 269-8122

If to Officer:

Todd J. Meredith
3505 Foxhall Rd.
Nashville, TN 37215
Phone: (615) 369-6946
Any party may change such party’s address for notices by notice duly give
pursuant to this Section 8.4.
          8.5 Headings. The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.
          8.6 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee.
          8.7 Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or breach thereof, shall be settled by arbitration in
Nashville, Tennessee in accordance with the Rules of the American Arbitration
Association, and judgment upon any proper award rendered by the Arbitrators may
be entered in any court having jurisdiction thereof. There shall be three
arbitrators, one to be chosen directly by each party at will, and the third
arbitrator to be selected by the two arbitrators so chosen. To the extent
permitted by the Rules of the American Arbitration Association, the selected
arbitrators may grant equitable relief. Each party shall pay the fees of the
arbitrator selected by him and of his own attorneys, and the expenses of his
witnesses and all other expenses connected with the presentation of his case.
The cost of the arbitration including the cost of the record or transcripts
thereof, if any, administrative fees, and all other fees and costs shall be
borne equally by the parties. To the extent that Officer prevails with respect
to any portion of an arbitration award, Officer shall be reimbursed by
Corporation for the costs and expenses incurred by Officer in connection with
the arbitration in an amount proportionate to the award to Officer as compared
to the amount in dispute.
          8.8 Severability. Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is excessive in
scope or otherwise invalid or unenforceable, such provision shall be adjusted
rather than voided, if possible, and all other provisions of this Agreement
shall be deemed valid and enforceable to the extent possible.
          8.9 Survival of Corporation’s Obligations. Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation.
This Agreement shall not be

13



--------------------------------------------------------------------------------



 



terminated by any merger or consolidation or other reorganization of
Corporation. In the event any such merger, consolidation or reorganization shall
be accomplished by transfer of stock or by transfer of assets or otherwise, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the surviving or resulting corporation or person. This Agreement shall be
binding upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by Corporation
(except to an affiliate of Corporation in which event Corporation shall remain
liable if the affiliate fails to meet any obligations to make payments or
provide benefits or otherwise) or by Officer.
          8.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
          8.11 Withholdings. All compensation and benefits to Officer hereunder
shall be reduced only by all federal, state, local and other withholdings and
similar taxes and payments that are required by applicable law. Except as
otherwise specifically agreed by Officer, no other offsets or withholdings shall
apply to reduce the payment of compensation and benefits hereunder.
          8.12 Indemnification. In addition to any rights to indemnification to
which Officer is entitled to under Corporation’s Articles of Incorporation and
Bylaws, Corporation shall indemnify Officer at all times during and after the
term of this Agreement to the maximum extent permitted under Section 2-418 of
the General Corporation Law of the State of Maryland or any successor provision
thereof and any other applicable state law, and shall pay Officer’s expenses in
defending any civil or criminal action, suit, or proceeding in advance of the
final disposition of such action, suit, or proceeding, to the maximum extent
permitted under such applicable state laws.
          8.13 Code Section 409A. Notwithstanding any provision of the Agreement
to the contrary, Officer’s rights with respect to compensation deferred under
any plan of deferred compensation as such term is defined in Code Section 409A
shall be subject to Code Section 409A and the regulations thereunder, and
nothing in the Agreement shall be construed to the contrary. The provisions of
this Agreement shall be construed and applied in conformity with the
requirements of Code Section 409A, where applicable. Officer shall not be paid
any deferred compensation, as such term is defined in Code Section 409A,
including severance compensation, if any, to the extent earned and vested, until
the date that is permissible under Code Section 409A. No election to change the
time or form of any payment under any other deferred compensation plan or
arrangement shall be of any force or effect unless made according to the terms
and conditions of Code Section 409A, as applicable, including without limitation
Code Section 409A(a)(4)(C).
          8.14 Certain Payments to Specified Employees. Notwithstanding any
other provision of this Agreement, no payment of any amount which constitutes
deferred compensation for Code section 409A purposes will be made to any
Specified Employee based upon a Separation from Service before the date that is
six months after the date of Separation from Service (or, if earlier than the
end of the six-month period, the date of

14



--------------------------------------------------------------------------------



 



death of the Specified Employee). For this purpose, any individual who is not a
Specified Employee as of the date of a Separation from Service will not be
treated as subject to this requirement, even if the individual would have become
a Specified Employee if services had continued through the next Specified
Employee effective date. Similarly, an individual who is treated as a Specified
Employee as of the date of a Separation from Service will be subject to this
requirement even if the person would not have been treated as a Specified
Employee after the next Specified Employee effective date had the person
continued providing services. Notwithstanding the foregoing, this paragraph does
not apply to a payment made under any payment of employment taxes provision. Any
payments to which a Specified Employee would otherwise be entitled during the
first six months following the date of Separation from Service will be
accumulated and paid on the first day of the seventh month following the date of
Separation from Service or, at the sole discretion of the employer each payment
to which a specified employee is otherwise entitled upon a Separation from
Service will be delayed by six months.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

            Corporation:

Healthcare Realty Trust Incorporated
      By:   /s/ John M. Bryant, Jr.         Name:   John M. Bryant, Jr.       
Title:   Executive Vice President and General Counsel       Date:    May 6,
2011        Officer:
      /s/ Todd J. Meredith       Todd J. Meredith    Date: May 6, 2011     

16